PER CURIAM.
We have decided that a lengthy opinion would add nothing to the jurisprudence of this State.
. After having listened attentively to arguments of counsel for the respective parties litigant, having studiously read their briefs, and having carefully examined the entire record before us, we have concluded that harmful and therefore reversible error has not been demonstrated.
The allegations of the complaint are sufficient to charge gross negligence on the part of Thomalyn E. Conlin and actionable, simple negligence upon the part of William E. Smith. There is in this record evidence which if believed by the jury (as it obviously was) is sufficient to justify the verdict of the jury and the judgment entered pursuant thereto. The learned Circuit Judge did not err in submitting this case to the jury.
*871The oppugned judgment should be and it is hereby—
Affirmed.
ALLEN, C. J., HOBSON, J., and HOB-SON, T. FRANK, Sr., Associate Judge, concur.